Citation Nr: 1627567	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-14 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for bilateral lower extremity arthritis, other than left knee osteoarthritis, has been received.

2.  Whether new and material evidence to reopen a claim for  service connection for a right knee disability has been received.

3.  Whether new and material evidence to reopen a claim for  service connection for hypertension has been received.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder not otherwise specified (NOS), and adjustment disorder with depressed mood.

6.  Entitlement to service connection for a prostate disability, to include prostate cancer and benign prostatic hyperplasia (BPH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to January 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision in which the RO declined to reopen claims for service connection for bilateral lower extremity arthritis, a right knee disability, and hypertension, on the basis that new and material evidence had not been received; as well as denied service connection for PTSD and prostate cancer.  The Veteran filed a notice of disagreement (NOD) later that month and the RO issued a statement of the case (SOC) in June 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later in June 2012.  

Following the receipt of additional relevant evidence, the RO continued to deny each claim on appeal, as reflected in supplemental SOCs (SSOC) dated in April and July 2014.

In March 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a copy of the transcript is of record.  At the time of the hearing, the undersigned advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2015).

As regards characterization of the claims on appeal, as noted, in the rating decision on appeal, the agency of original jurisdiction (AOJ) declined to reopen a claim for service connection for hypertension.  However, regardless of the AOJ's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108  and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as to service connection for hypertension as now encompassing the third and fourth  matters set forth on the title page.

The Board also notes that the AOJ characterized the claims for service connection for a psychiatric disability and a prostate disability as specific claims of service connection for PTSD and prostate cancer.  The Board has now expanded both claims, as reflected on the title page, to encompass any psychiatric and prostate disabilities reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Further, in a June 2012 decision, a  Decision Review Officer (DRO) granted service connection for left knee osteoarthritis.  Hence, the Board has characterized the lower extremity disability claim to exclude the disability for which service connection was granted ( as reflected on the title page).

As final preliminary matters, the Board notes that the RO also declined to reopen claims for service connection for a back disability (identified as recurrent low back pain with productive changes) and sinusitis as new and material evidence had not been submitted by in a July 2011 rating decision and an October 2011 rating decision, respectively.  The Veteran filed an NOD in June 2012 and an SOC was issued in June 2013.  However, the Veteran did not subsequently file  a timely substantive appeal (via a VA Form 9 or otherwise) with respect to the back and sinusitis claims and these matters have not been certified to the Board for adjudication.  As such, these matters will not be addressed by the Board.  

The Veteran nonetheless raised the issue of whether new and material evidence to reopen the claim of service connection for a back disability has been received by way of a March 2016 statement and his testimony during the March 2016 Board hearing.  This new petition to reopen the claim of service connection for a back disability but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).  

The Board's decision addressing the petition to reopen the claim for service connection for hypertension is set forth below.  The reopened claim, along with the other remaining claims on appeal, are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  The Veteran's claim for service connection for hypertension was originally denied in a November 2004 rating decision; although notified of the denial in a November 2004 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.
 
3.  Evidence received more than one year following the November 2004 RO decision includes evidence  that is not duplicative or cumulative of evidence previously of record, and which relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension (the absence of which was a basis for the previous denial), and, thus, provides a reasonable possibility of substantiating the claim.. 


CONCLUSIONS OF LAW

1.  The RO's November 2004 rating decision that denied the claim of service connection for hypertension is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015). 

2.  As evidence received since the November 2004 RO decision is new and material, the criteria for reopening the claim for  service connection for hypertension are met.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition in reopening the claim for  service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

Under the legal authority in effect currently, and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

The RO initially denied the Veteran's claim for service connection for hypertension.   in a November 2004 rating decision.  Pertinent evidence then of record consisted of the Veteran's service medical records, and VA treatment records.  The RO denied the claim on the basis that there was no medical evidence that hypertension had its onset in service or was otherwise the result of service.  Specifically, the RO explained that there was no evidence of any complaints of, treatment for, or diagnosis of hypertension in the Veteran's service treatment records.  His VA treatment records reflected that he was first diagnosed with hypertension in June 2003 and no private medical evidence was submitted to shown an earlier onset date of hypertension or to otherwise link the disability to service.  Thus, there was no evidence of a relationship between hypertension and service.

Although the Veteran was notified of the RO's November 2004 decision by way of a letter dated that same month, he did not appeal the decision within one year of its issuance.  See 38 C.F.R. §§ 20.200, 20.201 (2015).  Moreover, no new and material evidence wast received within one year of the decision, nor have additional evidence service records been received at any time, warranting readjudication.  See 38 C.F.R. § 3.156(a)-(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the November 2004 decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. § 7105;  38 C.F.R. §§ 3.104, 3.156,20.302, 20.1304. 

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.   38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.   New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997). 

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).\

Pertinent new evidence received more than one year following the November 2004 denial includes a September 2014 letter from I.D. Tiangco, M.D. in which the physician opined that the Veteran's hypertension was "caused by his occupation and military duties while on active duty."  Dr. Tiangco explained that there was evidence in the Veteran's "[m]ilitary [t]reatment [r]ecords" of high blood pressure, but no further explanation or reasoning was provided.  This additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran's hypertension may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).   

As the addition evidence received is, therefore, new and material, the requirements for reopening the claim for service connection for hypertension are met.  


ORDER

As new and material evidence has been received to reopen the claim for service connection for hypertension, to this limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further action on the reopened claim for service connection for hypertension, as well as the remaining service connection claims on appeal, is warranted.    

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A claimant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, an April 2010 VA treatment record reflects that the Veteran has been diagnosed as having, prostate cancer, BPH, and hypertension.  Thus, competent evidence of a current prostate disability and current hypertension has been demonstrated.

The Veteran contends that his claimed prostate disability is related to exposure to various chemicals in service, including jet fuel, herbicides, and asbestos.  His service personnel records confirm that his duties in service involved working with military aircraft (as explained below, the Board is requesting further development to help ascertain whether the Veteran was exposed to herbicides in service).  He also contends that his hypertension had its onset in service.  In her September 2014 letter, Dr. Tiangco opined that the Veteran's hypertension and prostate disability "were caused by his occupation and military duties while on active duty."  The physician explained that there was evidence in the Veteran's "[m]ilitary [t]reatment [r]ecords" of high blood pressure and a prostate condition, but no further explanation or reasoning was provided.  

In sum, there is competent evidence of a current prostate disability and current hypertension and a medical opinion that the claimed prostate disability and hypertension were caused by service.  In light of this evidence, the Board finds that VA's duty to obtain examinations as to the nature and etiology of the Veteran's claimed prostate disability and hypertension is triggered.  Such examinations are needed to obtain medical opinions as to whether these disabilities were incurred by service.

With respect to the claim for service connection for a psychiatric disability, the Veteran contends that he has a current psychiatric disability related to various stressors in service.  The stressors identified by the Veteran include witnessing the crash of a military aircraft, witnessing the injuries/deaths of fellow service members, and cleaning up after aircraft accidents on the flight deck of aircraft carriers.  He claims that he has experienced depression ever since these incidents in service, however there is some evidence to the contrary.  For example, there is no evidence of any complaints of or treatment for psychiatric problems in the Veteran's service treatment records and he has provided inconsistent information concerning a continuity of psychiatric symptomatology in the years since service.

VA psychiatric examinations were conducted in October 2010 and June 2014.  The examiners who conducted the examinations concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, he was diagnosed as having adjustment disorder with depressed mood and depressive disorder NOS.  The October 2010 examiner indicated that the Veteran's psychiatric problems were "related primarily to his chronic medical problems."  These medical problems included, but were not limited to, hypertension and prostate cancer.  

The October 2010 and June 2014 examiners did not otherwise provide specific opinions as to whether the Veteran's diagnosed psychiatric disability was related to his reported in-service experiences, or was otherwise the result of a disease or injury in service.  Hence, a remand is necessary to obtain an addendum opinion (preferably, from the examiner who conducted the June 2014 VA psychiatric examination) which addresses whether the Veteran's current psychiatric disability is related to service.  

Moreover, in light of the October 2010 opinion that the Veteran's psychiatric problems are related to his chronic medical problems (which include hypertension and prostate cancer) and the fact that the Board is remanding the claims of service connection for hypertension and a prostate disability, any decision with respect to the hypertension and prostate issues may affect the Veteran's claim for service connection for a psychiatric disability.  Thus, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of his claim(s)-in particular, the reopened claim for service connection for hypertension.  See 38 C.F.R. § 3.655(a), (b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent medical facility.

Prior to obtaining further medical information and opinions in connection with the above-referenced claims, to ensure that all due process requirements are met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (in VBMS and Virtual VA) all outstanding, pertinent records (some of which may potentially bear on the requests to reopen the previously denied claims for service for bilateral lower extremity arthritis, other than left knee osteoarthritis, and/or for right knee disability). 

The Veteran contends that he was exposed to herbicides while serving on ships in the vicinity of Vietnam during the Vietnam War Era.  A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides, including Agent Orange.  38 C.F.R. §§ 3.307, 3.309 (2015).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in order for the presumption of herbicide exposure to apply under this regulation, qualifying service in the Republic of Vietnam must have involved service on the landmass of Vietnam (often referred to as service "in country") or, at the very least, on the inland waterways ("brown water").  Such qualifying service does not include mere service on a deep-water naval vessel in the waters offshore ("blue water").  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 129 S. Ct. 1002 (2009); VAOPGCPREC 27-97.

The term "inland waterways" is not defined, however VA's Adjudication Procedure Manual indicates that inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  VA Adjudication Manual, M21-1, Part IV.ii.1.H.2.a (April 29, 2016).

In February 2010, the AOJ contacted the National Personnel Records Center (NPRC) and requested any information concerning the Veteran's claimed exposure to herbicides in service.  The NPRC responded that it was unable to determine whether or not the Veteran served in Vietnam.  He was attached to a unit that could have been assigned to a ship or to shore.  For Department of Defense (DOD) purposes, the unit was credited with Vietnam service during the following periods: June 6, 1964 to July 13, 1964; August 2, 1964 to August 5, 1964; August 11, 1964 to September 22, 1964; October 7, 1964 to October 29, 1964; November 2, 1964 to November 6, 1964; November 21, 1964 to November 28, 1964; November 5, 1965 to December 1, 1965; December 22, 1965 to January 14, 1966; January 22, 1966 to February 16, 1966; March 6, 1966 to March 31, 1966; and April 10, 1966 to April 21, 1966.  However, the NPRC concluded that service records provide no conclusive proof of in-country service.  

The Veteran's service personnel records reflect that during the period from June 1964 through April 1966, his unit was stationed aboard the U.S.S. Constellation and the U.S.S. Ticonderoga.  In light of this information and the dates provided by the NPRC, the Board finds that a remand is necessary to attempt to obtain any available deck logs from the U.S.S. Constellation and the U.S.S. Ticonderoga dated during the periods set forth above to determine whether these ships operated on the inland waterways of Vietnam while the Veteran was stationed aboard the ships.

Also, as regards VA medical records, the electronic claims file includes records of the Veteran's treatment contained in the San Diego Vista electronic records system and dated from June 2001 to June 2004 and from January 2008 to March 2016.  Hence, there may be additional VA treatment records that have not yet been obtained. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted location all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly, as regards private treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014).  See 38 U.S.C.A. § 5103(b) (1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, the Board notes that a September 2009 VA urology attending note, an April 2010 VA treatment record, and Dr. Tiangco's September 2014 letter reflect that the Veteran has received treatment for prostate cancer and/or hypertension from Moore's Cancer Center, Dr. Lowe/Paradise Valley Hospital, and Dr. Tiangco.  As such, the AOJ should request that the Veteran provide signed authorizations to obtain all outstanding medical records from these treatment providers.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran, to particularly include those contained in the San Diego Vista electronic records system and dated from June 2004 through January 2008, and since March 2016.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate, signed authorizations to obtain all outstanding medical records from Moore's Cancer Center, Dr. Lowe/Paradise Valley Hospital, Dr. Tiangco, and any other private (non-VA) treatment provider.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Undertake all necessary actions, to include contacting the National Archives, the Department of the Navy, the U.S. Army and Joint Services Records Research Center (JSRRC), and/or any other appropriate source, to obtain any ship logs and other information detailing the movements and operations of the U.S.S. Constellation and the U.S.S. Ticonderoga during the following periods: from June 6, 1964 to July 13, 1964; from August 2, 1964 to August 5, 1964; from August 11, 1964 to September 22, 1964; from October 7, 1964 to October 29, 1964; from November 2, 1964 to November 6, 1964; from November 21, 1964 to November 28, 1964; from November 5, 1965 to December 1, 1965; from December 22, 1965 to January 14, 1966; from January 22, 1966 to February 16, 1966;from March 6, 1966 to March 31, 1966; and from April 10, 1966 to April 21, 1966.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received, as well as any report detailing the results of the above, should be associated with the file.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as to the etiology of his current hypertension.

The contents of the entire electronic claims file (in VBMS and Virtual VA),  to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For any hypertension diagnosed since January 2010, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability: (a)  had its onset during service, (b) was manifested to a compensable degree within the first post-service year, or (c) is medically-related to service (to include an presumed herbicide exposure therein, if established).

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions, to include the Veteran's competent assertions as the nature, onset, and continuity of associated symptoms.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as to the nature and etiology of any current prostate disability.

The contents of the entire electronic claims file (in VBMS and Virtual VA),  to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify any prostate disability diagnosed since January 2010 (including, but not limited to, prostate cancer and BPH, even if now asymptomatic or resolved).

Then, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during service, (b) was manifested to a compensable degree within the first post-service year (in the case of any currently diagnosed malignant tumor), or (c) is otherwise medically related to service, to include exposure to jet fuel and/or asbestos, or any presumed herbicide exposure (if established) therein.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions, to include the Veteran's competent assertions as to the nature, onset and continuity of symptoms.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the examiner who conducted the June 2014 VA psychiatric examination an addendum opinion regarding the etiology of the Veteran's current psychiatric disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from a psychiatrist or psychologist based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by a psychiatrist or psychologist,  if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented psychiatric history and assertions.

Based on a review of all pertinent lay and medical evidence, the mental health professional should clearly identify any psychiatric disability diagnosed since January 2010 (including, but not limited to, depressive disorder NOS and adjustment disorder with depressed mood, even if now asymptomatic or resolved).

Then, for each such diagnosed disability, the mental health professional should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during service, (b) was manifested to a compensable degree within the first post-service year (in the case of any currently diagnosed psychosis),  or (c) is otherwise medically related to service,  to include claimed in-service stressful experiences therein .

In addressing the above, the mental health professional must consider and discuss all pertinent medical and other objective evidence, and all lay assertions, to include the Veteran's competent assertions as the nature, onset and continuity of symptoms.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached must be provided.

8.  If the Veteran fails to report to any scheduled examination(s), associate with the claims file any correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent medical facility.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the hypertension claim, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each remaining claim on appeal in light of all pertinent evidence (to particularly include that added to the electronic claims file (in VBMS and Virtual VA) since the last adjudication), and all legal authority.

11.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


